Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments and amendment with respect to the rejections of claims 3, 17 and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Specifically, the Applicant has amended the claims to include new limitations directed to the bottom layer maintaining a seal. However, upon further consideration, a new ground(s) of rejection is made in view of Lina, Orgill, and Bubb.
Applicant's arguments filed with regards to claims 1, 6, 9-10, 15-16, 20 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the claim limitations of claims 1. Examiner respectfully disagrees. Claim 1 does not recite that the bottom layer be sealably covering the wound, just the dressing material, the top layer of Bubb accomplishes that function since a drape. Applicant also argues that foam piece 314 is not a bottom layer of dressing material. However, in figure 17 the foam piece is under the upper layer which is on top of the foam piece which is on the bottom of the dressing material. The claims do not recite the bottom layer need be immediately adjacent the skin or wound just the bottom layer facing the wound. In this case the foam piece has a bottom surface that faces the wound (figure 17). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Hunt utilizes the transducer in order to monitor the pressure at the wound (col 4, lines 1-2). Hunt further states that the monitored pressure is 
Applicant argues that the prior art does not teach the claim limitations of claim 15. Examiner respectfully disagrees. Bubb states “Each flow control component 210a,b,c is associated with a respective negative pressure source 228a,b,c, which in turn controls fluid discharge into canisters or reservoirs 212a,b,c respectively” ([0107]). Thus not only are the components able to control negative pressure to deliver fluid and withdraw fluid, the flow components control the movement of fluid separately. Thus Bubb indicates the drainage tubes are used to provide suction. The drainage tubes are controlled separately and it follows naturally that one rate of suction would be greater than another when used if they are controlled separately ([107]), such as in a situation when one of vacuum lines is closed while the other line operates.
Applicant argues that the prior art does not teach the claim limitations of claims 6 and 16 and that Examiner is using inherency to teach the functions. Examiner respectfully disagrees and reiterates that inherency is not used for claims 6 and 16. McConnell teaches a first sensor monitoring healing rate (col 3, lines 15-27, the infection of wound or bruising indicates whether the wound is healing). The claims do not recite how the monitoring healing rate is accomplished, merely that the sensor monitors a healing rate. While the prior art does not specifically call this sensor monitoring the healing rate, the indication of the bruising indicates the healing rate to the user.
Applicant argues that the prior art does not teach the claim limitations of claims 9-10 and that Examiner is using inherency to teach the functions. Examiner respectfully disagrees and reiterates that inherency is not used for claims 9 and 10. McConnell teaches a sensor to detect infection including a reagent to change from a first color to a second color (col 3, lines 15-35, “the sensor responsive to changes in coloration such as may result from infection of a wound). 
Applicant argues that the prior art does not teach the claim limitations of claims 20. Examiner respectfully disagrees. Applicant argues the prior art uses rigid plastics. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 I & II. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).In this case, Schachet uses plastic materials for the device (col 7, lines 37-46) and in the preferred embodiment states that it is rigid but it would have been obvious to a person of ordinary skill in the art to know that the plastic material could also be flexible. Therefore, the arguments of claim 20 are not convincing and the rejection is maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details of the bottom layer including plurality of holes and the seal between the patient and dressing material.  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Applicant has not described or illustrated the bottom layer of the drape which seals the patient from the dressing while also allowing negative pressure to diffuse negative pressure. While the specification does discuss providing a closed environment using the drape, there is no explicit description of how the bottom layer achieves this effect. The sealing function is not mentioned except describing “By placing a semi-occlusive drape over the open wound, a closed wound environment is created.” (page 5, third paragraph) and that “The vacuum tube would be sandwiched between this layer and a top layer, such as a clear plastic layer. Spacers, such as foam, may be provided between the layers to better provide a volume for the end of the vacuum tube. Having multiple holes through the layer against the wound diffuses the vacuum as it is applied to the wound, such as to the foam or gauze in the wound. This would make the dressing more effective and comfortable for the patient.” (page 15, first paragraph). It appears the bottom layer would be equivalent to a foam or gauze layer. While the bottom layer provides the multiple holes, the specification does not describe how this foam/gauze equivalent layer would also seal. The claims must be interpreted in light of the specification which only has support for having the dressing material configured to seal and not explicitly the bottom layer. In an effort to compact prosecution, the limitation “and to maintain a seal between the patient and dressing material in claims 1 and 12, “the bottom layer is configured to maintain a seal between the patient and the dressing material” in claim 3 and 19 are interpreted as –and the dressing material maintains a seal between the patient and the dressing material-- and –the dressing material is configured to maintain a seal between the patient and dressing material and the bottom layer--.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “the bottom layer…to maintain a seal between the patient and dressing material” in claims 1 and 12 and “the bottom layer is configured to maintain a seal between the patient and the dressing material” in claims 3 and 19 are indefinite since it is unclear how the bottom layer provides both holes to diffuse negative pressure while also providing a seal. Applicant has not described or illustrated the bottom layer of the drape which seals the patient from the dressing while also allowing negative pressure to diffuse negative pressure. While the specification does discuss providing a closed environment using the drape, there is no explicit description of how the bottom layer achieves this effect. The sealing function is not mentioned except describing “By placing a semi-occlusive drape over the open wound, a closed wound environment is created.” (page 5, third paragraph) and that “The vacuum tube would be sandwiched between this layer and a top layer, such as a clear plastic layer. Spacers, such as foam, may be provided between the layers to better provide a volume for the end of the vacuum tube. Having multiple holes through the layer against the wound diffuses the vacuum as it is applied to the wound, such as to the foam or gauze in the wound. This would make the dressing more effective and comfortable for the patient.” (page 15, first paragraph). It appears the bottom layer would be equivalent to a foam or gauze layer. While the bottom layer provides the multiple holes, the claim limitations and specification are unclear as to how the layer provides said functions. The claims must be interpreted in light of the specification which only has support for having the dressing material configured to seal and not explicitly the bottom layer. In an effort to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina (US 6695823) in view of Orgrill (US 20030108587) further in view of in view of Bubb (US 2006/0079852).
Regarding claim 1, Lina discloses a system for applying negative pressure comprising a device (10, figure 1, col 4, lines 15-20) including structure (83, figure 9) configured to provide negative pressure on the wound via a vacuum line (37, figure 15, col 6, lines 10-12), a dressing material (43, figure 15) sealably covering the wound and maintaining a seal between patient and dressing material (col 5, lines 40-50, col 6, lines 10-14), the vacuum line extending between the device and the dressing material to provide negative pressure to the wound sealably covered by the dressing material (col 5, lines 40-65, col 6, lines 10-15), a spray-in foam (215, figures 14-16, col 8, lines 13-20) located within the wound below the dressing material, the spray in foam exposed to the negative pressure provided by the device (figure 14-16).
Lina does not teach a sensor configured to monitor the wound, the dressing material includes a top layer and a bottom layer configured to diffuse negative pressure applied to the wound.
Orgill discloses a device for applying and monitoring tissue relatively pertinent to the problem posed by Applicant of monitoring the wound. Orgill teaches a sensor (170, figure 10A) configured to monitor the wound ([0094]).
Orgill includes sensors to measure the information about the wound microenvironment to lead to changes in managing the patient ([0094]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include sensors in order to obtain information about the wound environment to assist with therapy.
Lina and Orgill do not teach the dressing material includes a top layer and a bottom layer configured to diffuse negative pressure applied to the wound.
Bubb discloses a negative wound pressure dressing in the same field of endeavor as the Applicant. Bubb teaches a bottom layer of the dressing material (314, figure 17) facing the 
Bubb utilizes different layers and pieces in order to easily change the dressing such that the progress can be monitored ([0140]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Lina and Orgill with the layers of Bubb in order to replace the dressing and monitor the progress of treatment.
Regarding claim 2, while Lina does not teach the sensor positioned within the spray in foam, Orgill further teaches the sensor is positioned within the foam (110, figure 10A) which when combined with Lina, would be positioned in the spray in foam and connected in fluid communication with the vacuum line of Lina.
Orgill includes sensors to measure the information about the wound microenvironment to lead to changes in managing the patient ([0094]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include sensors in order to obtain information about the wound environment to assist with therapy.
Orgill includes sensors to measure the information about the wound microenvironment to lead to changes in managing the patient ([0094]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include sensors in order to obtain information about the wound environment to assist with therapy.
Regarding claim 3, Lina further discloses maintaining a seal between patient and dressing material (col 5, lines 40-50, col 6, lines 10-14), but Lina does not teach the top and bottom layer of the dressing material are both plastic layers, the bottom layer including plurality of holes that are configured to diffuse negative pressure applied to the wound (foam naturally has plurality of holes to allow fluid to diffuse through).
Bubb further teaches the top and bottom layer of the dressing material are both plastic layers ([0021], [0096] equivalent foam made of PUE), the bottom layer including plurality of 
Bubb utilizes different layers and pieces in order to easily change the dressing such that the progress can be monitored ([0140]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Lina and Orgill with the layers of Bubb in order to replace the dressing and monitor the progress of treatment.
	Regarding claims 4-5, Lina does not disclose a sensor measuring a parameter of the wound being one of temperature, blood pressure, blood flow, O2, pH, and pulse.
Orgill teaches a sensor (170, figure 10A) configured to monitor wound temperature, pH, perfusion, pO2, pCO2, and glucose.
Orgill includes sensors to measure the information about the wound microenvironment to lead to changes in managing the patient ([0094]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include sensors in order to obtain information about the wound environment to assist with therapy.
Regarding claim 15, Lina and Orgill do not teach a plurality of vacuum lines including a first vacuum line and second vacuum line, providing a first level of suction and a second suction force respectively, the first level being greater than the second level of suction force.
Bubb discloses a negative wound pressure dressing in the same field of endeavor as the Applicant. Bubb teaches multiple vacuum tubes (50a,b) each having a sensor and flow controller (figure 15, [0107]). The drainage tubes are controlled separately and it follows naturally that one rate of suction would be greater than another when used if they are controlled separately ([107]).
Bubb utilizes multiple tubes in order to allow versatility when administering treatment ([0107]).  It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Lina and Orgill with the multiple tubes in order to further control treatment.
Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina in view of Orgrill further in view of Bubb further in view of McConnell (US 6283938).
Regarding claims 6-10, Lina, Bubb, and Orgill do not teach a sensor to monitor a healing rate of the wound, the sensor to detect an infection of the wound and includes a reagent configured to change from a first color to a second color in response to exposed exudate.
McConnell discloses medicated bandages relatively pertinent to the problem posed by Applicant of monitoring the wound during treatment. McConnell utilizes a biosensor (15, figure 2) that detects an infection of the wound which corresponds to the healing rate (col 3, lines 5-35) and includes a reagent configured to change from a first to second color when exposed to exudate (col 3 ,lines 10-27).
McConnell utilizes a biosensor in order to monitor various aspects of the wound (col 3, lines 5-30). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lina, Bubb, and Orgill to include the McConnell sensor in order to obtain information about the wound environment.
Claim 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina in view of Orgrill further in view of Bubb further in view of Hunt (US 6142982).
Regarding claim 11, Lina, Orgill and Bubb do not teach the sensor configured to monitor pressure at the wound.
Hunt discloses a wound treatment apparatus in the same field of endeavor as the Applicant. Hunt teaches using a pressure transducer (108, figure 1, col 3, lines 65-67 and col 4, lines 1-2) to measure pressure at the wound.
Hunt utilizes the transducer in order to monitor the pressure at the wound (col 4, lines 1-2). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lina and Orgill to include the Hunt sensor in order to monitor the wound environment.
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina (US 6695823) in view of Orgrill (US 20030108587)
Regarding claim 12, Lina discloses a system for applying negative pressure comprising a device (10, figure 1, col 4, lines 15-20) including structure (83, figure 9) configured to provide negative pressure on the wound via a vacuum line (37, figure 15, col 6, lines 10-12), a dressing material (43, figure 15) sealably covering the wound and maintaining a seal between patient and dressing material  (col 5, lines 40-50, col 6, lines 10-14), the vacuum line extending between the device and the dressing material to provide negative pressure to the wound sealably covered by the dressing material (col 5, lines 40-65, col 6, lines 10-15).
Lina does not teach a sensor configured to monitor the wound and a plurality of vacuum lines.
However, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (in re Harza). In this case, Lina discloses a vacuum line in order to provide negative pressure. The inclusion of multiple vacuum lines would expectedly provide more effective and uniform negative pressure to the wound. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include multiple vacuum lines in order to provide negative pressure more effectively to the wound.
Lina does not teach a sensor configured to monitor the wound.
Orgill discloses a device for applying and monitoring tissue relatively pertinent to the problem posed by Applicant of monitoring the wound. Orgill teaches a sensor (170, figure 10A) configured to monitor the wound ([0094]).
Orgill includes sensors to measure the information about the wound microenvironment to lead to changes in managing the patient ([0094]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include sensors in order to obtain information about the wound environment to assist with therapy.

Orgill includes sensors to measure the information about the wound microenvironment to lead to changes in managing the patient ([0094]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include sensors in order to obtain information about the wound environment to assist with therapy.
Regarding claim 14, Lina does not disclose a sensor measuring a parameter of the wound being one of temperature, blood pressure, blood flow, O2, pH, and pulse.
Orgill teaches a sensor (170, figure 10A) configured to monitor wound temperature, pH, perfusion, pO2, pCO2, and glucose.
Orgill includes sensors to measure the information about the wound microenvironment to lead to changes in managing the patient ([0094]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include sensors in order to obtain information about the wound environment to assist with therapy.
Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina in view of Orgrill further in view of McConnell (US 6283938).
Regarding claims 16, Lina and Orgill do not teach a sensor to monitor a healing rate of the wound.
McConnell discloses medicated bandages relatively pertinent to the problem posed by Applicant of monitoring the wound during treatment. McConnell utilizes a biosensor (15, figure 2) that detects an infection of the wound which corresponds to the healing rate (col 3, lines 5-35).
McConnell utilizes a biosensor in order to monitor various aspects of the wound (col 3, lines 5-30). It would have been obvious to a person of ordinary skill in the art at the time the .
Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina in view of Orgrill further in view of McConnell further in view of Flam (US 5181905)
Regarding claims 17-18, Lina, Orgill and McConnell do not teach a second sensor to detect an infection of the wound and includes a reagent configured to change from a first color to a second color in response to exposed exudate.
Flam discloses medicated bandages relatively pertinent to the problem posed by Applicant of monitoring the wound during treatment. Flam utilizes an indicator (col 2, lines 45-55) that detects an infection of the wound and includes a reagent configured to change from a first to second color when exposed to exudate (col 2, lines 45-55).
Flam includes an indicator in order to monitor the status of the wound to inform healthcare professionals about the condition underlying the dressing (col 2, lines 32-35). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lina and Orgill to include the McConnell sensor in order to inform healthcare professionals about the condition underlying the dressing.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina in view of Orgrill further in view of Bubb.
Regarding claim 19, Lina further discloses maintaining a seal between patient and dressing material (col 5, lines 40-50, col 6, lines 10-14), but Lina does not teach dressing material including a top layer and bottom layer facing the wound, the top and bottom layer of the dressing material are both plastic layers, the bottom layer including plurality of holes that are configured to diffuse negative pressure applied to the wound (foam naturally has plurality of holes to allow fluid to diffuse through).

Bubb utilizes different layers and pieces in order to easily change the dressing such that the progress can be monitored ([0140]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Lina and Orgill with the layers of Bubb in order to replace the dressing and monitor the progress of treatment.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina in view of Orgrill further in view of Schachet (US 3809086).
Regarding claim 20, Lina discloses a system for applying negative pressure comprising a device (10, figure 1, col 4, lines 15-20) including a housing (walls of 10) including a pump (83, figure 9) configured to provide negative pressure on the wound via a vacuum line (37, figure 15, col 6, lines 10-12), the housing includes a top surface, bottom surface, first side, second side, back side, and a front side (sides of the device 10), wherein the device includes an instrument panel (16, figure 1) on the top surface a dressing material (43, figure 15) sealably covering the wound (col 5, lines 40-50, col 6, lines 10-14), the vacuum line extending between the device and the dressing material to provide negative pressure to the wound sealably covered by the dressing material (col 5, lines 40-65, col 6, lines 10-15), a spray-in foam (215, figures 14-16, col 8, lines 13-20) located within the wound below the dressing material, the spray in foam exposed to the negative pressure provided by the device (figure 14-16).
Lina does not teach the housing is configured to be mounted on a person, the sides of the surface includes a concave portion contoured to fit a person’s torso, a sensor configured to 
Orgill discloses a device for applying and monitoring tissue relatively pertinent to the problem posed by Applicant of monitoring the wound. Orgill teaches a sensor (170, figure 10A) configured to monitor the wound ([0094]).
Orgill includes sensors to measure the information about the wound microenvironment to lead to changes in managing the patient ([0094]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include sensors in order to obtain information about the wound environment to assist with therapy.
Lina and Orgill do not teach the housing is configured to be mounted on a person, the sides of the surface includes a concave portion contoured to fit a person’s torso, and a flexible container retained within the housing of the device for storing exudates obtained by applied pressure on the wound.
Schachet discloses a wound drainage device relatively pertinent to problem posed by Applicant of a portable wound drain device. Schachet teaches a housing (10, figure 1-2) configured to be mounted to a person (figure 1) and the side surface of the device includes a concave portion (44, figure 8, col 5, lines 50-57) contoured to fit a person’s torso (figure 1), a flexible container (vessel 18, col 3, lines 18-20) retained within the housing of the device for storing exudates obtained by applied pressure on the wound (col 2, lines 21-30).
Schachet includes contours to make the device easily portable (col 7, lines 46-50). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lina and Orgill with the contours of Schachet in order to make the device easily portable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781